UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2007 Commission File No. 000-22161 Corgi International Limited Unit 711 - 717 , 7/F., Tower A, New Mandarin Plaza,14 Science Museum Road, TST East, Kowloon,Hong Kong, S.A.R., China (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fý Form 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨Noý Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Noý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):N/A. Index to Exhibits Exhibit Description 99.1 Press release dated October 22, 2007:“Corgi International Limited Announces Annual Report for March 31, 2007 Includes "Going Concern" Qualification and Closing of Approximately $1.9 Million of Additional Equity and Announces $100,000 Investment by CEO Michael Cookson” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Corgi International Limited Date:October 22, 2007 By: /s/ Jack Lawrence Name:Jack Lawrence Title: Chief Financial Officer, Chief Operating Officer and General Manager, U.S.
